DETAILED ACTION
This Office Action is in response to an amendment filed 04/26/2021.
Claims 1-13, 15-19 and 21-22 are pending.
	Claim 14 has been cancelled.
	Claim 22 is a new claim.
	Claims 1, 8 and 13 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Forstall et al. (hereinafter Forstall, U.S. Patent Application Publication No. .
In regard to independent claim 1, Forstall teaches:
A computing system for controlling presentation of messages on a user device associated with a user (at least p. 1, [0008]; p. 4, [0037]; claims 10-15 [Wingdings font/0xE0] Forstall teaches a system for identifying, for a newly received email message, for its relatedness to previously received email messages and a method for visualizing said relatedness in a threaded view), comprising:
at least one processor (at least p. 4, [0037] [Wingdings font/0xE0] Forstall teaches an apparatus including a general-purpose computer with one or more processors); and
computer storage memory having computer-executable instructions stored thereon (at least p. 4, [0037] [Wingdings font/0xE0] Forstall teaches an apparatus including a general-purpose computer with one or more processors and computer-readable storage media (storage memory)) which, when executed by the at least one processor, implement a method for controlling presentation of messages on the user device (at least p. 1, [0007] [Wingdings font/0xE0] Forstall teaches a method for managing a user's inbox that organizes e-mails in such a way as to provide a thread of messages, including contextual information about the contents of each thread), the method comprising:
receiving a first electronic message (at least p. 4, [0032]; Figure 10 [Wingdings font/0xE0] Forstall
determining any of a set of previously received electronic messages that are related to the first electronic message (at least p. 4, [0032]; Figure 10 [Wingdings font/0xE0] Forstall teaches determination of whether the received email message is related to either an existing thread or an earlier email message (step 1004). If the received email message is part of an existing email thread (step 1005), then the received email message is associated with the existing email thread (step 1014). That is, the received email is related to the other existing email messages in the thread. If the received email message is related to a single earlier email message, but there is no existing email thread, then a new email thread is created and both the received email message and the earlier related email messages are included in the new email thread. Threads are interpreted here as collections of related email messages).
Forstall fails to explicitly teach:
generating a diagrammatic representation of the determined relationship of the first electronic message to at least one of the previously received electronic messages for presentation on the user device, wherein the diagrammatic representation comprises a graphical diagram that depicts electronic messages as icons arranged according to one or more message flows, each message flow comprising a plurality of icons representing respective electronic messages.
However, Smith
generating a diagrammatic representation of the determined relationship of the first electronic message to at least one of the previously received electronic messages for presentation on the user device, wherein the diagrammatic representation comprises a graphical diagram that depicts electronic messages as icons arranged according to one or more message flows, each message flow comprising a plurality of icons representing respective electronic messages (at least p. 8, [0068]; p. 11, [0086]-[0087]; Figures 7A-C, 10-11 [Wingdings font/0xE0] Smith teaches a graphical representation 725 of a message thread in a preview region 720a. In this view, messages can be represented by icons, and depending on screen space, additional data concerning the messages (e.g. sender, time, and excerpt of the content) may be displayed in the preview region as well).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Smith with those of Forstall as both inventions are related to the organization and presentation of related electronic messages. Adding the teaching of Smith to Forstall provides Forstall with a more compact and informative method for representing email threads.
Forstall and Smith fail to explicitly teach:
automatically minimizing a message flow comprising a group of icons based on a programmatic determination that the electronic messages within the message flow are not relevant to the user.
Caldwell teaches:
automatically minimizing a message flow comprising a group of icons based on a programmatic determination that the electronic messages within the message flow are not relevant to the user (at least pp. 2-3, [0021]-[0029]; Figure 2 [Wingdings font/0xE0] Caldwell teaches a system selection/ranking component 216 that makes a determination as to the importance, weight or relevance of the various features and properties extracted from electronic communication items. Operations by the system’s selection/ranking component 216 includes removal of duplicate features and removal of features considered to be irrelevant, for example, an electronic mail item having no text associated with other electronic mail items in the conversation thread may be removed, outdated meeting requests that have been superseded by subsequent meeting requests may be removed, and more recent conversation items in an lengthy conversation thread may be raised to a higher relevance in the conversation thread, and features extracted from those items may take on higher relevance in generating the conversation thread summary).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Caldwell with those of Forstall and Smith as all three inventions are related to email or message management. Adding the teaching of Caldwell provides Forstall and Smith with a programmatic and 

In regard to dependent claim 7, Forstall teaches:
identifying supplemental information related to the first electronic message; and generating a supplemental information identifier and adding the supplemental information identifier to the generated diagrammatic representation (at least p. 3, [0027]; Figure 6 [Wingdings font/0xE0] Forstall teaches the identification and display of additional information associated with an email message thread 524 (see 606 and that at least some of the email messages in the thread 524 have attachments indicated by paperclip icons). The paperclip icons indicate to the user that supplemental information is associated with the email message).

In regard to independent claim 8, Forstall teaches:
A method for controlling presentation of messages on a user device associated with a user (at least p. 1, [0008]; p. 4, [0037]; claims 10-15 [Wingdings font/0xE0] Forstall teaches a system for identifying, for a newly received email message, for its relatedness to previously received email messages and a method for visualizing said relatedness in a threaded view) the method comprising:
receiving a first electronic message (at least p. 4, [0032]; Figure 10 [Wingdings font/0xE0] Forstall teaches receipt of an email message (step 1002));
determining any of a set of previously received electronic messages that are related to the first electronic message (at least p. 4, [0032]; Figure 10 [Wingdings font/0xE0] Forstall teaches determination of whether the received email message is related to either an existing thread or an earlier email message (step 1004). If the received email message is part of an existing email thread (step 1005), then the received email message is associated with the existing email thread (step 1014). That is, the received email is related to the other existing email messages in the thread. If the received email message is related to a single earlier email message, but there is no existing email thread, then a new email thread is created and both the received email message and the earlier related email messages are included in the new email thread. Threads are interpreted here as collections of related email messages).
Forstall fails to explicitly teach:
generating a diagrammatic representation of the determined relationship of the first electronic message to at least one of the previously received electronic messages for presentation on the user device, wherein the diagrammatic representation comprises a graphical diagram that depicts electronic messages as respective icons arranged according to one or more message flows.
However, Smith teaches:
generating a diagrammatic representation of the determined relationship of the first electronic message to at least one of the previously received electronic messages for presentation on the user device, wherein the diagrammatic representation comprises a graphical diagram that depicts electronic messages as respective icons arranged according to one or more message flows (at least p. 8, [0068]; p. 11, [0086]-[0087]; Figures 7A-C, 10-Smith teaches a graphical representation 725 of a message thread in a preview region 720a. In this view, messages can be represented by icons, and depending on screen space, additional data concerning the messages (e.g. sender, time, and excerpt of the content) may be displayed in the preview region as well).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Smith with those of Forstall as both inventions are related to the organization and presentation of related electronic messages. Adding the teaching of Smith to Forstall provides Forstall with a more compact and informative method for representing email threads.
Forstall and Smith fail to explicitly teach:
automatically not presenting at least a portion of a message flow comprising a group of icons based on a programmatic determination that the electronic messages within the portion of the message flow are not relevant to the user.
However, Caldwell teaches:
automatically not presenting at least a portion of a message flow comprising a group of icons based on a programmatic determination that the electronic messages within the portion of the message flow are not relevant to the user (at least pp. 2-3, [0021]-[0029]; Figure 2 [Wingdings font/0xE0] Caldwell teaches a system selection/ranking component 216 that makes a determination as to the importance, weight or relevance of the various features and properties extracted from electronic communication items. Operations by the system’s selection/ranking component 216 includes removal of duplicate features and removal of features considered to be irrelevant, for example, an electronic mail item having no text associated with other electronic mail items in the conversation thread may be removed, outdated meeting requests that have been superseded by subsequent meeting requests may be removed, and more recent conversation items in an lengthy conversation thread may be raised to a higher relevance in the conversation thread, and features extracted from those items may take on higher relevance in generating the conversation thread summary).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Caldwell with those of Forstall and Smith as all three inventions are related to email or message management. Adding the teaching of Caldwell provides Forstall and Smith with a programmatic and automated method that allows a user to focus on only those emails or messages that are of interest to them.

In regard to dependent claim 21, Forstall and Smith fail to explicitly teach:
minimizing the message flow comprises collapsing, hiding, condensing, clustering, or stacking the icons within the message flow.
However, Caldwell teaches:
minimizing the message flow comprises collapsing, hiding, condensing, clustering, or stacking the icons within the message flow (at least pp. 2-3, [0021]-[0029]; Figure 2 [Wingdings font/0xE0] Caldwell teaches a system selection/ranking component 216 that makes a determination as to the importance, weight or relevance of the various features and selection/ranking component 216 includes removal of duplicate features and removal of features considered to be irrelevant, for example, an electronic mail item having no text associated with other electronic mail items in the conversation thread may be removed, outdated meeting requests that have been superseded by subsequent meeting requests may be removed, and more recent conversation items in an lengthy conversation thread may be raised to a higher relevance in the conversation thread, and features extracted from those items may take on higher relevance in generating the conversation thread summary).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Caldwell with those of Forstall and Smith as all three inventions are related to email or message management. Adding the teaching of Caldwell provides Forstall and Smith with a programmatic and automated method that allows a user to focus on only those emails or messages that are of interest to them.

In regard to dependent claim 22, Forstall and Smith fail to explicitly teach:
the programmatic determination based at least in part on stored relevance logic.
However, Caldwell teaches:
the programmatic determination based at least in part on stored relevance logic (at least pp. 2-3, [0021]-[0029]; Figure 2 [Wingdings font/0xE0] Caldwell teaches a system selection/ranking component 216 that makes a determination as to the importance, weight or relevance of the various features and properties extracted from electronic communication items. Operations by the system’s selection/ranking component 216 removal of features considered to be irrelevant, for example, an electronic mail item having no text associated with other electronic mail items in the conversation thread may be removed, outdated meeting requests that have been superseded by subsequent meeting requests may be removed, and more recent conversation items in an lengthy conversation thread may be raised to a higher relevance in the conversation thread, and features extracted from those items may take on higher relevance in generating the conversation thread summary).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Caldwell with those of Forstall and Smith as all three inventions are related to email or message management. Adding the teaching of Caldwell provides Forstall and Smith with a programmatic and automated method that allows a user to focus on only those emails or messages that are of interest to them.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Forstall in view of Smith, and in further view of Caldwell, and in further view of Adams et al. (hereinafter Adams, U.S. Patent Application Publication No. 2007/0073871 A1, filed 07/13/2006, published 03/29/2007).
In regard to dependent claim 2, Forstall, Smith and Caldwell fail to explicitly teach:
determining a change in the first electronic message from an immediately preceding electronic message in the set of determined related previously received electronic messages; and generating and adding a change identifier to the generated diagrammatic representation.
Adams teaches:
determining a change in the first electronic message from an immediately preceding electronic message in the set of determined related previously received electronic messages; and generating and adding a change identifier to the generated diagrammatic representation (at least Abstract; pp. 4-5, [0050]-[0057]; Figures 5-7, 12 [Wingdings font/0xE0] Adams describes a method for determining differences between messages (e.g. emails) received at a user’s device. Specifically, it looks for differences in recipient email addresses (e.g. a new email address has been added since the last email was sent). In this case, the user is alerted (see Figs. 5-6)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Adams with that of Forstall, Smith and Caldwell as all of these inventions are related to message display and management. Adding the teaching of Adams to that of Forstall, Smith and Caldwell provides the benefit of avoiding sending messages that include unwanted recipients.

In regard to claim 9, claim 9 merely recites a method operable on the system of claim 2. Thus, Forstall in view of Smith, Caldwell and Adams teaches every limitation of claim 9, and provides proper motivation, as indicated in the rejection for claim 2.











s 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Forstall in view of Smith, and in further view of Caldwell, and in further view of Brugler et al. (hereinafter Brugler, U.S. Patent Application Publication No. 2012/0066615 A1, filed 09/09/2010, published 03/15/2012).
In regard to dependent claim 3, Forstall, Smith and Caldwell fail to explicitly teach:
determining relevance, to the user, of the first electronic message and any of the electronic messages in the set of determined related previously received electronic messages; and generating a relevance identifier and adding the relevance identifier to the generated diagrammatic representation.
However, Brugler teaches
determining relevance, to the user, of the first electronic message and any of the electronic messages in the set of determined related previously received electronic messages; and generating a relevance identifier and adding the relevance identifier to the generated diagrammatic representation (at least pp. 2-3, [0021]-[0027]; Figures 2-3 [Wingdings font/0xE0] Brugler describes determining 202 a relevance level of the received 200 electronic message to the user (see p. 2, [0022]) and labeling (e.g. using graphical indicia) the received 200 electronic message as to its level of relevance to the user (see p. 2, [0022])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Brugler with those of Forstall, Smith and Caldwell as all of these inventions are related to the organization and management of electronic mail (e-mail) messages. Adding the teaching of Brugler provides Forstall, Smith and Caldwell with a method for identifying the relevance of a 

In regard to dependent claim 4, Forstall, Smith and Caldwell fail to explicitly teach:
the determined relevance is based, at least in part, on user features determined and stored in the user profile, characterizing aspects of the user.
However, Brugler teaches:
the determined relevance is based, at least in part, on user features determined and stored in a user profile, characterizing aspects of the user (at least pp. 2-3, [0022]-[0025]; Figure 2 [Wingdings font/0xE0] Brugler describes determining 202 a relevance level of the received 200 electronic message to the user (see p. 2, [0022]) and labeling (e.g. using graphical indicia) the received 200 electronic message as to its level of relevance to the user (see p. 2, [0022]). Brugler teaches a number of methods by which relevancy levels are determined. In particular, Brugler teaches that a given email message may be more relevant to the user if the sender is, for example, superior or co-worker in the same organization as the user (see [0025], interpreted as describing aspects of the user). The sender information and its relationship to the user would require that such information be stored (e.g. in a user profile, for example)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Brugler with those of Forstall, Smith and Caldwell as all of these inventions are related to the organization and management of electronic mail (e-mail) messages. Adding the teaching of Brugler provides Forstall, Smith and Caldwell with a method for identifying the relevance of a 

In regard to dependent claim 5, Forstall, Smith and Caldwell fail to explicitly teach:
one or more sensors configured to provide sensor data including user-activity related information, wherein the user features are determined, at least in part, on at least one of a user activity and a determined user context determined from the sensor data.
However, Brugler teaches:
one or more sensors configured to provide sensor data including user-activity related information, wherein the user features are determined, at least in part, on at least one of a user activity and a determined user context determined from the sensor data (at least pp. 2-3, [0021]-[0027]; Figures 2-3 [Wingdings font/0xE0] Brugler describes determining 202 a relevance level of the received 200 electronic message to the user (see p. 2, [0022]) and labeling (e.g. using graphical indicia) the received 200 electronic message as to its level of relevance to the user (see p. 2, [0022]) based on any number (or combination thereof) of methods (see p. 2, [0022]-[0025])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Brugler with those of Forstall, Smith and Caldwell as all of these inventions are related to the organization and management of electronic mail (e-mail) messages. Adding the teaching of Brugler provides Forstall, Smith and Caldwell with a method for identifying the relevance of a given email message to a recipient so that the recipient may quickly determine which email messages they should give more attention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Forstall in view of Smith, and in further view of Caldwell, and in further view of Tan et al. (hereinafter Tan, U.S. Patent Application Publication No. 2003/0105827 A1, filed 11/26/2002, published 06/05/2003).
In regard to dependent claim 6, Forstall, Smith and Caldwell fail to explicitly teach:
extracting, from the previously received electronic messages, a first set of message features; and inferring, from the previously received electronic messages, a second set of message features based, at least in part, on user features determined and stored in a user profile.
However, Tan teaches:
extracting, from the previously received electronic messages, a first set of message features; and inferring, from the previously received electronic messages, a second set of message features based, at least in part, on user features determined and stored in a user profile (at least pp. 3-4, [0044]-[0054]; Figures 1-3 [Wingdings font/0xE0] Tan describes a process that computes a message recipient user’s context relative to a received message. A recipient context module 12 draws (e.g., extracts) information from a user profile database 33 (see pp. 2-3, [0021]-[0043]), communications log 38, contact database 35 and calendar database 36 to compute a recipient’s context and infer a recipient’s interest level in a received message based on a set of heuristic rules (see Fig. 3). Tan essentially figures out whether the recipient of the received message has any relationship with the sender of the message, and to what level which assists in determination of the relevance of the received email to the recipient. The user profile database 33 is constructed and maintained and includes email logs previously received email messages) and inferences made thereon (see p. 2, paras [0021]-[0022])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Tan with those of Forstall, Smith and Caldwell as all of these inventions are related to the organization and management of electronic mail (e-mail) messages. Adding the teaching of Tan provides Forstall, Smith and Caldwell with a method for identifying the relevance of a given email message to a recipient so that the recipient may quickly determine which email messages they should give more attention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Forstall in view of Smith, and in further view of Caldwell, and in further view Adams, and in further view of Brugler.
In regard to dependent claim 10, Forstall, Smith, Caldwell and Adams fail to explicitly teach:
determining relevance, to the user, of the first electronic message and any of the electronic messages in the set of determined related previously received electronic messages; and generating a relevance identifier and adding the relevance identifier to the generated diagrammatic representation.
However, Brugler teaches:
determining relevance, to the user, of the first electronic message and any of the electronic messages in the set of determined related previously received electronic messages; and generating a relevance identifier and adding the relevance identifier to the generated diagrammatic representation (at least pp. 2-3, [0021]-[0027]; Brugler describes determining 202 a relevance level of the received 200 electronic message to the user (see p. 2, [0022]) and labeling (e.g. using graphical indicia) the received 200 electronic message as to its level of relevance to the user (see p. 2, [0022])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Brugler with those of Forstall, Smith, Caldwell and Adams as all of these inventions are related to the organization and management of electronic mail (e-mail) messages. Adding the teaching of Brugler provides Forstall, Smith, Caldwell and Adams with a method for identifying the relevance of a given email message to a recipient so that the recipient may quickly determine which email messages they should give more attention.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Forstall in view of Smith, and in further view of Caldwell, and in further view of Adams, and in further view of Brugler, and in further view of Tan.
In regard to dependent claim 11, Forstall, Smith, Caldwell, Adams and Brugler fail to explicitly teach:
extracting, from the previously received electronic messages, a first set of message features; and inferring, from the previously received electronic messages, a second set of message features based, at least in part, on user features determined and stored in a user profile.
However, Tan teaches:
extracting, from the previously received electronic messages, a first set of message features; and inferring, from the previously received electronic messages, a second set of message features based, at least in part, on user features determined and stored in a user profile (at least pp. 3-4, [0044]-[0054]; Figures 1-3 [Wingdings font/0xE0] Tan describes a process that computes a message recipient user’s context relative to a received message. A recipient context module 12 draws (e.g., extracts) information from a user profile database 33 (see pp. 2-3, [0021]-[0043]), communications log 38, contact database 35 and calendar database 36 to compute a recipient’s context and infer a recipient’s interest level in a received message based on a set of heuristic rules (see Fig. 3). Tan essentially figures out whether the recipient of the received message has any relationship with the sender of the message, and to what level which assists in determination of the relevance of the received email to the recipient. The user profile database 33 is constructed and maintained and includes email logs or archives (e.g., previously received email messages) and inferences made thereon (see p. 2, paras [0021]-[0022])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Tan with those of Forstall, Smith, Caldwell, Adams and Brugler as all of these inventions are related to the organization and management of electronic mail (e-mail) messages. Adding the teaching of Tan provides Forstall, Smith, Caldwell, Adams and Brugler with a method for identifying the relevance of a given email message to a recipient so that the recipient may quickly determine which email messages they should give more attention.






In regard to dependent claim 12, Forstall teaches:
identifying supplemental information related to the first electronic message; and generating a supplemental information identifier and adding the supplemental information identifier to the generated diagrammatic representation (at least p. 3, [0027]; Figure 6 [Wingdings font/0xE0] Forstall teaches the identification and display of additional information associated with an email message thread 524 (see 606 and that at least some of the email messages in the thread 524 have attachments indicated by paperclip icons)).

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Lai et al. (hereinafter Lai, U.S. Patent Application Publication No. 2013/0212047 A1, filed 06/15/2012, published 08/15/2013),, and in further view of Stovicek et al. (hereinafter Stovicek, U.S. Patent Application Publication No. 2011/0231499 A1, filed 12/13/2010, published 09/22/2011), and in further view of Caldwell.
In regard to independent claim 13, Smith teaches:
A method for controlling a presentation of communication messages on a computing device (at least p. 8, [0068]; p. 11, [0086]-[0087]; Figures 7A-C, 10-11 [Wingdings font/0xE0] Smith teaches a graphical representation 725 of a message thread in a preview region 720a), the method comprising:
displaying a thread comprising a first set of message indicators in a first demarcated region of a graphical user interface presented on the computing device, … (at least p. 8, [0068]; p. 11, [0086]-[0087]; Figures 7A-C, 10-11 [Wingdings font/0xE0] Smith teaches a graphical representation 725 of a message thread in a preview region 720a. In this view, messages can be represented by icons, and depending on screen space, additional data concerning the messages (e.g. sender, time, and excerpt of the content) may be displayed in the preview region as well);
Smith fails to explicitly teach:
…wherein relevance of the first set of communication messages to the user is determined programmatically using a user relevance model that indicates topics or entities that are relevant to the user.
However, Lai teaches:
…wherein relevance of the first set of communication messages to the user is determined programmatically using a user relevance model that indicates topics or entities that are relevant to the user (at least Abstract; pp. 1-2, [0013]-[0022]; p. 3, [0053]-[0061]; Figure 1 [Wingdings font/0xE0] Lai teaches automatic prioritization of incoming messages (e.g. electronic mail) according to a topic-based user model that indicates to the recipient messages that include topics and persons of importance to the recipient using machine learning).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Lai with those of Smith as both inventions are related to managing a presenting electronic mail or messages to a recipient. Adding the teaching of Lai provides Smith with a machine learning method to prioritize incoming messages according to their determined importance to the recipient in terms of senders and topics.
Smith
each message indicator in the first set of message indicators representing and corresponding to a respective communication message within a first set of communication messages determined to be related to each other (at least p. 8, [0068]; p. 11, [0086]-[0087]; Figures 7A-C, 10-11 [Wingdings font/0xE0] Smith teaches a graphical representation 725 of a message thread in a preview region 720a. In this view, messages can be represented by icons, and depending on screen space, additional data concerning the messages (e.g. sender, time, and excerpt of the content) may be displayed in the preview region as well).
Smith and Lai fail to explicitly teach:
displaying, within the thread, a second message indicator corresponding to a hidden subset of the thread comprising a second set of communication messages determined to be related to the first set of communication messages,
However, Stovicek teaches:
displaying, within the thread, a second message indicator corresponding to a hidden subset of the thread comprising a second set of communication messages determined to be related to the first set of communication messages (at least pp. 11-12, [0101]-[0108]; Figures 7A-C [Wingdings font/0xE0] Stovicek teaches the use of different icons to represent the status of a message group or thread (see Fig. 7A-C) as well as different icons to represent the status of a message within a message group or thread Typically, message groups or message threads are indicated using more than one instance of a given icon 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Stovicek with those of Smith and Lai as all three inventions are related to managing a presenting electronic mail or messages to a recipient. Adding the teaching of Stovicek provides Smith and Lai with different icons representing different states or status of a given message or group or thread which gives the user an easy to use visual indication of the current state or status of their messages and/or message groups or threads.
Smith, Lai and Stovicek fail to explicitly teach:
where the hidden subset of the thread is automatically hidden based on a programmatic determination that the communication messages in the second set of communication messages are not relevant to the user.
However, Caldwell teaches:
where the hidden subset of the thread is automatically hidden based on a programmatic determination that the communication messages in the second set of communication messages are not relevant to the user (at least pp. 2-3, [0021]-[0029]; Figure 2 [Wingdings font/0xE0] Caldwell teaches a system selection/ranking component 216 that makes a determination as to the importance, weight or relevance of the various features and properties extracted from electronic communication items. Operations by the system’s selection/ranking component 216 includes removal of duplicate features and removal of features considered to be irrelevant, for example, an electronic mail item having no text associated with other electronic mail items in the conversation thread may be removed, outdated meeting requests that have been superseded by subsequent meeting requests may be removed, and more recent conversation items in an lengthy conversation thread may be raised to a higher relevance in the conversation thread, and features extracted from those items may take on higher relevance in generating the conversation thread summary).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Caldwell with those of Smith, Lai and Stovicek as all of these inventions are related to email or message management. Adding the teaching of Caldwell provides Smith, Lai and Stovicek with a programmatic and automated method that allows a user to focus on only those emails or messages that are of interest to them.

In regard to dependent claim 19, Smith teaches:
the first set of communication messages comprises a message thread; wherein the first set of message indicators is arranged in a message thread diagram; and wherein at least two messages of the first set of communication messages have subject lines that are not identical (aat least p. 8, [0068]; p. 11, [0086]-[0087]; Figures 7A-C, 10-11 [Wingdings font/0xE0] Smith teaches a graphical representation 725 of a message thread in a preview region 720a. In this view, messages can be represented by icons, and depending on screen space, additional data concerning the messages .

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Lai, and in further view of Stovicek, and in further view of Caldwell, and in further view of Brugler.
In regard to dependent claim 15, Smith, Lai, Stovicek and Caldwell fail to explicitly teach:
the communication messages in the first set of communication messages are determined to be related to each other based on an analysis to determine a set of message features for each communication message in the first set of communication message, and wherein a first and second message of the first set of communication messages are determined to be related to each other if the first and second message share in common at least one determined feature.
However, Brugler teaches:
the communication messages in the first set of communication messages are determined to be related to each other based on an analysis to determine a set of message features for each communication message in the first set of communication message, and wherein a first and second message of the first set of communication messages are determined to be related to each other if the first and second message share in common at least one determined feature (at least pp. 3-4, [0028]-[0031],[0034]-[0037]; Figures 3, 5 and 6 [Wingdings font/0xE0] Brugler illustrates a user interface 300 that includes a number of demarcated regions in the form of a table or columns and rows and graphical indicia 314, 316 that indicate to the user the level of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Brugler with those of Smith, Lai, Stovicek and Caldwell as all of these inventions are related to the organization and management of electronic mail (e-mail) messages. Adding the teaching of Brugler provides Smith, Lai, Stovicek and Caldwell with a method for identifying and indicating the relevance level of a given email message to a recipient.

In regard to dependent claim 16, Smith, Lai, Stovicek and Caldwell fail to explicitly teach:
presenting, in the graphical user interface, a third message indicator representing and corresponding to a third set of one or more communication messages, the third set of one or more communication messages determined to be not related to the first set of communication messages, and wherein the third message indicator is not presented within the first demarcated region of the graphical user interface.
However, Brugler teaches:
presenting, in the graphical user interface, a third message indicator representing and corresponding to a third set of one or more communication messages, the third set of one or more communication messages determined to be not related to the first set of communication messages, and wherein the third message indicator is not presented within the first demarcated region of the graphical user interface (at least p. 3, [0028]-[0031]; Figure 3 [Wingdings font/0xE0] Brugler provides graphical indicia 314, 316 that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Brugler with those of Smith, Lai, Stovicek and Caldwell as all of these inventions are related to the organization and management of electronic mail (e-mail) messages. Adding the teaching of Brugler provides Smith, Lai, Stovicek and Caldwell with a method for identifying and indicating the relevance level of a given email message to a recipient.

In regard to dependent claim 17, Smith, Lai, Stovicek and Caldwell fail to explicitly teach:
simultaneously displaying, in a second demarcated region of the graphical user interface presented on the computing device, an enhanced message content item presenting information derived from content of a message corresponding to a message indicator in the first set of message indicators.
However, Brugler teaches:
simultaneously displaying, in a second demarcated region of the graphical user interface presented on the computing device, an enhanced message content item presenting information derived from content of a message corresponding to a message indicator in the first set of message indicators (at least p. 3, [0027]; p. 4, [0035] [Wingdings font/0xE0] Brugler describes graphical indicia that when interacted with, e.g. by clicking on with a mouse, provide additional information (e.g. enhanced message content)).
Brugler with those of Smith, Lai, Stovicek and Caldwell as all of these inventions are related to the organization and management of electronic mail (e-mail) messages. Adding the teaching of Brugler provides Smith, Lai, Stovicek and Caldwell with a method for identifying and indicating the relevance level of a given email message to a recipient.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Lai, and in further view of Stovicek, and in further view of Caldwell, and in further view of Brugler, and in further view of Forstall.
In regard to dependent claim 18, Smith, Lai, Stovicek, Caldwell and Brugler fail to explicitly teach:
the enhanced message content item comprises at least one of a supplemental information snippet, a change identifier summary snippet, or a relevance summary snippet.
However, Forstall teaches:
the enhanced message content item comprises at least one of a supplemental information snippet (at least p. 3, [0027]; Figure 6 [Wingdings font/0xE0] Forstall teaches the identification and display of additional (supplemental) information associated with an email message thread 524 (see 606 and that at least some of the email messages in the thread 524 have attachments indicated by paperclip icons)), a change identifier summary snippet, or a relevance summary snippet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Forstall with those of Smith, Lai, Stovicek, Caldwell and Brugler as all of these inventions are related to the organization and management of electronic mail (e-mail) messages. Adding the teaching of Forstall provides Smith, Lai, Stovicek, Caldwell and Brugler with a method for identifying the relevance of a given email message to a recipient and a method for providing additional details about said email message.

Response to Arguments
Regarding the previous rejections of independent claims 1 and 8, Applicant has similarly amended each claim as indicated in claim 1 below:
1.	A computing system for controlling presentation of messages on a user device associated with a user, comprising:
at least one processor; and
computer storage memory having computer-executable instructions stored thereon which, when executed by the at least one processor, implement a method for controlling presentation of messages on the user device, the method comprising:
receiving a first electronic message;
determining any of a set of previously received electronic messages that are related to the first electronic message;
generating a diagrammatic representation of the determined relationship of the first electronic message to at least one of the previously received electronic messages for presentation on the user device,
wherein the diagrammatic representation comprises a graphical diagram that depicts electronic messages as icons arranged according to one or more message flows,
each message flow comprising a plurality of icons representing respective electronic messages; and
automatically minimizing a message flow comprising a group of icons based on a programmatic determination that the electronic messages within the message flow are not relevant to the user.

Applicant first argues that: The references fail to describe the claimed feature of:

“wherein the diagrammatic representation comprises a graphical diagram that depicts electronic messages as icons arranged according to one or more message flows, each message flow comprising a plurality of icons representing respective electronic messages.”

Smith which the Examiner believes teaches this limitation.

Applicant next argues that the prior art fails to teach:

“automatically minimizing a message flow comprising a group of icons based on a programmatic determination that the electronic messages within the message flow are not relevant to the user.”

However, as discussed in the Examiner Interview, Cudak describes hiding a topic thread in response to user input (not automatically or programmatically) indicating that the thread is of no interest. The amended claim language clarifies that the “minimizing” is performed automatically, based on a programmatic determination that the message flow is not relevant.

This finds support in at least paragraph [0082] of the as-filed Specification (reproduced below), in which messages are hidden based on a determination of irrelevance; paragraph [0056] (reproduced below), describing Figure 4, in which a presentation engine personalizes the display, including hiding messages deemed irrelevant; and paragraph [0050] (reproduced below), in which relevance is determined based on analyzing email threads and messages.

[0082] In the example message thread diagram in region 630, only message indicators 645, and corresponding header lines (e.g., header lines 642, 644, 646, and 648), that represent messages that are determined to be relevant to the user are shown. (Relevance may be determined as described above.) As indicated by GUI elements 643 and 649, a number of other messages in this particular message thread diagram are determined to be irrelevant to the user and thus are not shown (or may be shown in a condensed form or by a single message indicator representing one or more of the irrelevant messages), despite those irrelevant messages being part of the message thread and thus related to the other messages in the thread. Specifically, some message indicators, such as message indicator 643 

[0056] Continuing with FIG. 2, example system 200 includes a message thread presentation engine 270, which comprises applications or services that consume information from enhanced message engine 260 to coordinate with presentation component 220 to present an enhanced message display to a user, as further described below with reference to FIGS. 3, 4, and 6. At a high level, message thread presentation engine 270 is responsible for generating and providing aspects of an enhanced and personalized message display, which may include generating presentation logic and/or instructions regarding aspects of a graphical user interface. In particular, the presentation of messages to a user may be personalized via a number of ways. By way of example and not limitation, this may include (1) presenting indicators, of messages that are determined to be part of the same message thread, within a first region of a graphical user interface that is separate from areas where other messages ( or indicators of messages) are presented that are not part of the thread; (2) depicting messages ( or message indicators) that are part of the same thread within proximity to each other ( as presented via a user interface); or (3) depicting an indication of relation between messages in the same thread (such as via a message-thread diagram described in FIG. 4). For instance, a group of icons (i.e., indicators) corresponding to messages that are part of the same thread may be depicted together within a region of the user interface that is separate from other messages that are not part of the thread, which may be received over the same time period as the thread messages. As another example of the personalization of messages, various identifiers indicating change, relevance, and/or supplemental information may be presented in proximity to messages belonging to the same message thread. For instance, in one embodiment, a region of a graphical user interface, for depicting communication messages, is used to provide a summary of aspects of those messages that are within the same thread. The summary may be personalized to the user by including information determined to be relevant to the user and derived from the messages in the thread, as described herein (which may include change information or supplemental information). As yet another example, the presentation may be personalized by grouping together or hiding messages that are part of a thread, but are determined to be likely not relevant to a user. Additional details of these and other examples are described in connection to FIGS. 3, 4, and 6, which depict example embodiments enhanced message display in the form of graphical user interfaces for facilitating the personalized presentation of messages.

[0050] In some embodiments, message relevance determiner 266 may use relevance logic 235(in storage 225) to examine the email thread, and messages within the email thread, to determine if they satisfy a relevance threshold. If the message satisfies the relevance threshold, the message relevance determiner 266 tags the message, or particular message feature(s) relied on for the relevance determination, as relevant with a type of relevance identifier. In some embodiments, if a message fails to satisfy the relevance threshold, the message relevance determiner 266 may tag the message as not relevant. In some embodiments, messages tagged as not relevant are clustered or grouped together and/or or hidden from the user (such as depicted at item 649 in FIG. 6). Similarly, sub-threads of messages tagged as not relevant may be clustered or grouped together (such as further described below with reference to FIG. 3) or may be hidden from the user.

Thus, Cudak fails to describe the aforementioned claim feature.

The Examiner agrees. However, upon conducting a further search, the Caldwell reference was identified. A new rejection in further view of Caldwell has been made.


13.	A method for controlling a presentation of communication messages on a computing device, the method comprising:
displaying a thread comprising a first set of message indicators in a first demarcated region of a graphical user interface presented on the computing device,
each message indicator in the first set of message indicators representing and corresponding to a respective communication message within a first set of communication messages determined to be related to each other and determined to be relevant to a user of the computing device,
wherein relevance of the first set of communication messages to the user is determined programmatically using a user relevance model that indicates topics or entities that are relevant to the user; and
displaying within the thread a second message indicator corresponding to a hidden subset of the thread comprising a second set of communication messages determined to be related to the first set of communication messages,
wherein the hidden subset of the thread is automatically hidden based on a programmatic determination that the communication messages in the second set of communication messages are not relevant to the user.

Applicant first argues that: The references fail to describe the claimed feature of

“	each message indicator in the first set of message indicators representing and corresponding to a respective communication message within a first set of communication messages determined to be related to each other and determined to be relevant to a user of the computing device.”

However, as discussed in the Examiner Interview, the blocks in Jakobson’s “email-thread chart” represent senders and recipients, not individual electronic messages. Claim 13 recites that each message indicator represents and corresponds to a respective communication message.

Jakobson fails to describe the aforementioned claim feature.

The Examiner agrees but believes that Smith teaches this limitation.

Applicant next argues that: The references fail to describe the claimed feature of

“wherein the hidden subset of the thread is automatically hidden based on a programmatic determination that the communication messages in the second set of communication messages are not relevant to the user.”

However, as discussed in the Examiner Interview, Cudak describes hiding a topic thread in response to user input indicating that the thread is of no interest.

The amended claim language clarifies that hiding the subset of the thread is performed automatically, based on a programmatic determination that the second set of communication messages is not relevant to the user.

Thus, Cudak fails to describe the aforementioned claim feature.

	The Examiner agrees but believes that the Caldwell reference teaches this limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089.  The examiner can normally be reached on M-F 04:30AM - 12:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/James H. Blackwell/
05/08/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177